Citation Nr: 1517027	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-15 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right knee disability and/or left tibia injury.

2.  Entitlement to service connection for a disability of the lumbosacral spine, to include as secondary to the service-connected right knee disability.

3.  Entitlement to service connection for a left shoulder disorder, to include as secondary to the service-connected right shoulder disability.

4.  Entitlement to service connection for peripheral artery disease, to include as secondary to the service-connected right knee disability.

5.  Entitlement to service connection for a mental disorder, to include as secondary to any and all service-connected disabilities.
  
6.  Entitlement to a compensable rating for the service-connected right hip disability based on limitation of extension of the thigh.

7.  Entitlement to a compensable rating for the service-connected right hip disability based on limitation of abduction, adduction or rotation of the thigh.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska in February 2012 and February 2013.

The Veteran testified before the RO's Decision Review Officer (DRO) in August 2012 and in May 2013, and he also testified before the undersigned in a videoconference hearing from the RO in January 2015.  Transcripts of these three hearings are of record. 



FINDINGS OF FACT

1.  Chondrocalcinosis with degenerative joint disease of the left knee is not shown to be incurred in service or until many years thereafter, and the most probative evidence indicates the condition is not etiologically related to service and is not proximately caused by or permanently worsened by the service-connected right knee disability or left tibia injury.

2.  Degenerative disc disease and degenerative spondylosis of the lumbosacral spine were not incurred in or otherwise related to service, and the most probative evidence indicates the condition is not etiologically related to service and is not proximately caused by or permanently worsened by the service-connected right knee disability.

3.  Degenerative joint disease of the left shoulder was not shown in service or for many years thereafter, and the most probative evidence indicates the condition is not etiologically related to service and is not proximately caused by or permanently worsened by the service-connected right shoulder disability.

4.  Peripheral artery disease was not shown in service or for many years thereafter, and the most probative evidence indicates the condition is not etiologically related to service and is not proximately caused by or permanently worsened by the service-connected right knee disability.

5.  The Veteran does not have a diagnosed mental disorder.

6.  During the pendency of the appeal, the Veteran's right thigh extension has been at worst 0-20 degrees prior to onset of pain.

7.  During the period under appeal the Veteran's right hip adduction has been at worst 0-20 degrees prior to onset of pain and has not prevented him from crossing his legs.  The Veteran's abduction has been at worst 0-30 degrees prior to onset of pain and limitation of rotation has not prevented him from being able to toe-out more than 15 degrees.  
CONCLUSIONS OF LAW

1.  The requirements to show entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2014). 

2.  The requirements to show entitlement to service connection for a lumbosacral spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 

3.  The requirements to show entitlement to service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2014). 

4.  The requirements to show entitlement to service connection for peripheral artery disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 

5.  The requirements to show entitlement to service connection for a mental disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 
  
6.  The requirements to show entitlement to a compensable rating for the service-connected right hip disability based on limitation of extension of the thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5251 (2014).

7.  The requirements to show entitlement to a compensable rating for the service-connected right hip disability based on limitation of abduction, adduction or rotation of the thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5253 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in regard to service connection, to include on a secondary basis, in November 2011, October 2012, and November 2012 letters, and a December 2012 letter advised him of the elements required to establish entitlement to higher rating for a service-connected disability.  The Veteran had ample opportunities to respond prior to the issuance of the respective rating decisions on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Only partial service treatment records (STRs) were received from the Service Department; as memorialized by a memorandum in August 2007 the RO attempted without avail to obtain the missing records, including notifying the Veteran and asking him to provide any STRs in his possession.  The record includes post-service treatment records from those providers identified by the Veteran.  The Veteran has also been afforded appropriate VA medical examinations in regard to the claims decided herein, which are adequate upon which to base a determination.  In addition, the Veteran was afforded an additional 60 days following his hearing to submit additional evidence, during which time additional VA treatment records were received.

The Veteran has been afforded a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Entitlement to Service Connection

Applicable Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested   during service either has not been established or might reasonably be questioned.    38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Establishing service connection generally requires competent evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, where a veteran served continuously for 90 days or more during a period   of war, or during peacetime service after December 31, 1946, and arthritis or cardiovascular-renal disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to Service Connection for a Left Knee Disorder

Complete service treatment records (STRs) are not available.  At any rate, the Veteran does not contend that he had a left knee injury in service or that his current claimed left knee condition is directly related to service; instead, he contends that his claimed left knee disorder is secondary to the service-connected right knee disability and/or left tibia injury.

The Veteran had a VA joints examination in July 2007.  The left knee was not examined, but in regard to the left tibia injury the examiner stated that X-ray showed no previous fracture, so it was difficult to determine the nature of the original injury; in a September 2007 addendum the examiner stated that no current abnormalities of the left tibia were seen and the tibia did not affect the knee or the ankle.   

A July 2007 treatment note by the VA primary care clinic (PCC) states the Veteran was shown by X-ray to have chondrocalcinosis with bilateral degenerative joint disease (DJD) of both knees, right worse than left.  The Veteran denied any pain in the left leg.  

The Veteran presented to the VA orthopedic clinic in September 2008 complaining of left intermittent ankle pain.  Examination of the ankle, to include X-ray, was normal; the suspicion was possible stress fracture.  A subsequent note later that month states that magnetic resonance imaging (MRI) had confirmed a nondisplaced subacute stress fracture of the medial malleolus, partially healed.

The Veteran had a VA compensation and pension (C&P) examination of the left knee in December 2011 in which he described [service-connected] right knee problems for more than 30 years and [claimed] left knee problems for one year; he stated that he favors his right side and therefore places more weight on the left knee.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner diagnosed left knee DJD, but deferred an opinion regarding service connection to an orthopedic specialist. 

Thereafter the Veteran had a VA examination of the left knee in December 2011 that was performed by an orthopedic surgeon who reviewed the claims file.  The examiner noted the Veteran's subjective complaints in detail, was well as objective clinical findings.  The examiner diagnosed left knee DJD and stated an opinion that the disorder is not likely related to the Veteran's service-connected disability.  As rationale the examiner stated that the Veteran is shown to have widespread arthritis; more importantly he had worked in newspaper delivery for approximately 10 years, which involved a lot of repetitive motion and twisting of the knee.  The Veteran's pain was more likely related to that trauma.  In sum, the Veteran's degenerative changes in the left knee are consistent with his age and with lifestyle and career demands and are not likely due to or the result of his service-connected disabilities.  Also, there was no cause for aggravation, based on radiographs and clinical evidence.  See January 2012 clarification memo.

In his August 2012 DRO hearing the Veteran asserted that a physician at a private facility, at which the Veteran was undergoing claudication studies, had stated an opinion that the Veteran's low back and left knee disorders were due to his antalgic gait related to the service-connected right knee disability.  The Veteran stipulated that he had no left knee problems before he developed his service-connected physical disabilities.

The Veteran had a VA C&P examination of the left lower leg in November 2012, performed for the purpose of determining whether the service-connected left tibia injury had caused or aggravated the claimed left knee disorder.  The Veteran complained of intermittent numbness in the left leg but otherwise had no complaints relating to the tibia.  The examiner performed a clinical examination of both knees and the left lower leg and noted observations in detail.  The examiner stated an opinion that the Veteran's claimed left knee disorder is not likely caused by or a result of the service-connected disability.  As rationale the examiner stated that current examination showed no tibial pain or bony deformity but X-rays showed calcium phosphate dihydrate (CPPD) disease of both knees.  Because chondrocalcinosis/CPPD is not related to trauma, it is not likely that the Veteran's left knee disorder is caused or aggravated by the service-connected left tibia injury.

The Veteran had a VA general medical examination in June 2013 performed by a physician who reviewed the claims file.  The examiner performed an examination of the knees but did not articulate an opinion in regard to secondary service connection.  However, the VA examiner issued an addendum opinion in December 2013 stating that even though there is a present left knee disability the relevant treatment records do not show any residuals from the old left tibia injury, and the Veteran's current complaints were more likely related to DJD.  The examiner found no current residuals of the old tibia fracture.

On review of the evidence above the Board notes at the outset that the Veteran has shown a left knee disorder diagnosed as chondrocalcinosis with DJD; accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

In this case the VA examiners in December 2011, November 2012 and June 2013 (with addendum in December 2013) provided medical opinions asserting that the Veteran's left knee disorder is not secondary to either his service-connected right knee disability or his service-connected left tibia injury.  The Board acknowledges that the Veteran asserts a non-VA vascular specialist told him verbally that there is direct relationship between the Veteran's peripheral artery disease and his right knee disability, but there is no indication as to the medical rationale for such an opinion, which is not echoed in any of the extensive VA vascular treatment records that are associated with the claims file.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In contrast, the VA examiners were demonstrably fully informed of the pertinent factual premises (i.e., medical history) of the case and each of the examiners provided a fully-articulated opinion supported by a reasoned analysis.  Accordingly, the VA examiners provided probative opinions on which the Board may rely.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

The Veteran has asserted his personal belief that his claimed left knee disorder is secondary to his service-connected right knee disability.  However, in addition to the compensatory over-use of the left knee cited by the Veteran there are concurrent factors including age, weight and CPPD disease.  Thus, the specific etiology of the Veteran's left knee disorder is a complex medical question that is not within the Veteran's compensation as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

For the reasons cited above, the Board finds the Veteran's left knee disorder is not shown to be incurred in or otherwise related to service and is not caused by or aggravated by his service-connected right knee disability.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Entitlement to Service Connection for a Disability of the Lumbosacral Spine

The Veteran contends that his claimed lumbosacral spine disorder is secondary to the service-connected right knee disability.

The Veteran had a VA Agent Orange examination in June 2007 in which he reported some current back pain and stiffness.    

The Veteran presented to the VA PCC in December 2007 for history and physical examination as a vesting patient.  The Veteran complained of low back pain that was exacerbated with movement and resolved with ibuprofen.  Examination showed no tenderness to palpation but straight leg raising (SLR) was positive and neurological examination was within normal limits.  The clinical impression was chronic low back pain.

The Veteran had a VA C&P examination of the spine in December 2011 in which he described back pain for the past year.  He denied any treatment for these symptoms.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner diagnosed lumbar degenerative disc disease (DDD) but deferred an opinion regarding service connection to an orthopedic specialist. 

Thereafter the Veteran had a VA examination of the left knee in December 2011 that was performed by an orthopedic surgeon who reviewed the claims file.  The Veteran described a one-year history of intermittent back pain.  The examiner noted the Veteran's subjective complaints in detail, was well as objective clinical findings.  The examiner diagnosed multilevel degenerative disc and facet disease of the lumbar spine and stated an opinion that the disorder is not likely related to the Veteran's service-connected disability.  As rationale the examiner stated that the Veteran is shown to have widespread arthritis; more importantly he had worked in newspaper delivery for approximately 10 years, which involved a lot of repetitive motion and twisting of the spine.  The Veteran's pain was more likely related to that trauma.  In sum, the Veteran's degenerative changes in his back are consistent with his age and with lifestyle and career demands and are not likely due to or the result of his service-connected disabilities.  Also, there was no cause for aggravation, based on radiographs and clinical evidence.

In his August 2012 DRO hearing the Veteran asserted that a physician at a private facility, at which the Veteran was undergoing claudication studies, had stated an opinion that the Veteran's low back was due to his antalgic gait related to the service-connected right knee disability.  The Veteran stipulated that he had no lower back problems before he developed his service-connected physical disabilities.

The Veteran presented to the VA PCC in September 2014 complaining of right-sided low back pain.  Lumbar X-ray showed degenerative spondylosis of the lumbar spine.  A subsequent VA care management note in September 2014 states the Veteran was informed that his recent X-ray of the showed some degenerative changes that are common with age and may explain his back pain. 

Review of the evidence above demonstrates that the Veteran has DDD and degenerative spondylosis of the lumbosacral spine.  Probative and uncontroverted medical opinion, in the form of the December 2011 VA examination report, states that this current low back disorder is unrelated to the Veteran's right knee disability; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

The Veteran asserts that a non-VA vascular specialist told him that his low back condition is related to the antalgic gait caused by his service-connected right knee disability.  However, as noted above, the record does not show any clinical rationale for such an opinion; accordingly, the opinion is not probative.  Miller, 11 Vet. App. 345, 348.  Further, a medical professional is not competent to opine as to matters outside his scope of expertise.  LeShore v. Brown, 8 Vet. App. 406 (1995) citing Layno v. Brown, 6 Vet. App. 465, 469 (1995).  In this case, the opinion of an orthopedic specialist is more probative than that of a vascular specialist in determining whether a gait impairment related to a knee disorder had caused a mechanical disorder of the spine.  

To the degree that the Veteran asserts his personal opinion in regard to the etiology of his lumbosacral spine disorder, the discussion of the VA examiner demonstrates that such etiology is a complex medical question that is not within the Veteran's competence as a layperson.  Jandreau, 492 F.3d 1372; Kahana, 24 Vet. App. 428.  The Board finds that the competent and uncontroverted opinion of the VA examiner is the most probative evidence of record on the question of whether the Veteran's claimed disorder is caused or aggravated by the service-connected disability.

In sum, for the reasons cited above, the Board finds the Veteran's lumbosacral spine disorder is not shown to be incurred in or otherwise related to service and is not caused by or aggravated by his service-connected right knee disability.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.
  
Entitlement to Service Connection for a Left Shoulder Disorder

The Veteran contends that his claimed left shoulder disorder is secondary to the service-connected right shoulder disability.

The Veteran had a VA Agent Orange examination in June 2007 in which he complained of some shoulder pain associated with throwing newspapers, but the specific shoulder was not identified.

In July 2009 the Veteran presented to the VA PCC complaining of left shoulder pain, reportedly since a fall one year before.  The Veteran was referred for X-rays.

The Veteran had a VA compensation and pension (C&P) examination of the left shoulder in December 2011 in which he described left shoulder pain, popping and grinding; the stated that he favors his right side and had therefore used his left shoulder more during the past year; he also stated that when he worked delivering newspapers he would use his left arm to throw.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner diagnosed moderate-to-severe DJD of the left shoulder, but deferred an opinion regarding service connection to an orthopedic specialist. 

Thereafter the Veteran had a VA examination of the left shoulder in December 2011 that was performed by an orthopedic surgeon who reviewed the claims file.  The examiner noted the Veteran's subjective complaints in detail, was well as objective clinical findings.  The examiner diagnosed glenohumeral and acromioclavicular (AC) arthritis and stated an opinion that the disorder is not likely related to a service-connected disability.  As rationale the examiner stated that the Veteran is shown to have widespread arthritis; more importantly he had worked in newspaper delivery for approximately 10 years, which involved a lot of repetitive motion and twisting of the left shoulder.  The Veteran's pain was more likely related to that trauma.  The Veteran also showed evidence of rotator cuff tendonitis and his parascapular musculature had been affected as well.  In sum, the Veteran's degenerative changes in the left shoulder are consistent with his age and with lifestyle and career demands and are not likely due to or the result of his service-connected disabilities.  Also, there was no cause for aggravation, based on radiographs and clinical evidence.

In his August 2012 DRO hearing the Veteran stated he felt his left shoulder disorder had developed due to over-use from favoring the [service-connected] right shoulder.  The Veteran stipulated that he had no left shoulder problems before he developed his service-connected physical disabilities.

Review of the evidence above demonstrates that the Veteran has DJD of the left shoulder.  However, the Veteran does not contend, and the evidence of record does not suggest, that he had a left shoulder injury in service or that DJD became manifest to a compensable degree within the presumptive period after discharge from service.  The Veteran asserts his belief that his left shoulder DJD is secondary to the service-connected right shoulder disability, but he is not competent as a layperson to assert an opinion on such a complex medical question.  Jandreau, 492 F.3d 1372; Kahana, 24 Vet. App. 428.  The probative and uncontroverted medical opinion of record, in the form of the December 2011 VA examination report, states that the Veteran's current left shoulder disorder is unrelated to his right shoulder disability; the Board cannot ignore or disregard this medical conclusion.  Willis, 1 Vet. App. 66.  

For the reasons cited above, the Board finds the Veteran's left shoulder disorder is not shown to be incurred in or otherwise related to service and is not caused by or aggravated by his service-connected right shoulder disability.  Accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.




Entitlement to Service Connection for Peripheral Artery Disease

The Veteran contends that his claimed peripheral artery disease is secondary to the service-connected right knee disability.

The Veteran had a VA Agent Orange examination in June 2007 that is silent in regard to any vascular complaint or observed vascular abnormalities on examination.

The Veteran presented to the VA PCC in December 2007 for history and physical examination.  No venous abnormality was noted.

The Veteran had a VA C&P examination or the vascular system (arteries and veins) in December 2011 in which he described fatigue in both legs associated with walking.  The Veteran had ankle/brachial index (ABI) in October 2011, and a week prior to the examination he had been treated for peripheral vascular disease with claudication; however, he had not had any related surgery.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner diagnosed peripheral vascular disease with claudication.  The examiner stated that the Veteran's disease would be more accurately defined as peripheral artery disease and that his vein blockage is not likely secondary to his service-connected disability, but rather is more likely to his risk factors of smoking history, hypertension and hypertriglyceridemia.    

In his August 2012 DRO hearing the Veteran asserted that a physician at a private facility, at which the Veteran was undergoing claudication studies, had stated an opinion that the Veteran's low back and left knee disorders were due to his antalgic gait related to the service-connected right knee disability; the physician did not specifically refer to the vascular disorder but the Veteran felt that the opinion addressed the vascular disorder as well.  The Veteran stipulated that he had no vascular problems before he developed his service-connected physical disabilities.

In his January 2015 hearing before the Board the Veteran again asserted that a physician had told him that his current vascular disorder was directly related to the service-connected right knee disability.  
  
Review of the evidence above shows the Veteran is competently diagnosed with peripheral artery disease.  However, evidence of a competent linkage to military service, and or, a service-connected disability, is absent. 

The probative and uncontroverted medical opinion of record, in the form of the December 2011 VA examination report, states that the Veteran's peripheral artery disease and vein blockage is not likely secondary to his service-connected disability, but rather is more likely to his risk factors of smoking history, hypertension and hypertriglyceridemia.  The Board cannot ignore or disregard this medical conclusion.  Willis, 1 Vet. App. 66.  Given the risk factors cited by the VA examiner, the Veteran as a layperson is not competent to articulate a contradictory opinion in regard to etiology or diagnosis.  Jandreau, 492 F.3d 1372; Kahana, 24 Vet. App. 428.  As noted in discussions above, the Veteran reports having been told by a non-VA vascular surgeon that his peripheral artery disease is secondary to his right knee disability, but absent any clinical rationale such a conclusory opinion is not probative.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304; Miller, 11 Vet. App. 345, 348.  

In sum, for the reasons cited above the Board finds the Veteran's peripheral artery disease is not shown to be incurred in or otherwise related to service and is not caused by or aggravated by his service-connected right knee disability.  The claim must accordingly be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.

Entitlement to Service Connection for a Mental Disorder

The Veteran contends that his claimed mental disorder is secondary to any and all of his service-connected disabilities.  These are: right shoulder DJD with tendonitis, rated at 20 percent; diabetes mellitus, rated at 20 percent; DJD of the right knee, rated at 10 percent; bilateral tinnitus, rated at 10 percent; right hip bursitis and tendonitis, rated at 10 percent; right knee laxity and instability, rated at 10 percent; and, status post left tibia injury, rated as noncompensable.  His combined evaluation for service-connected disabilities was 30 percent from November 2008, 50 percent from June 2011 and 60 percent from May 2013.

The Veteran presented to the VA PCC in December 2007 for history and physical examination.  He denied being depressed or anxious but reported having nightmares about Vietnam.  The clinician did not enter any opinion as to diagnosis.

A VA PCC note in October 2007 states the Veteran denied current depressive symptoms but had been positive in a posttraumatic stress disorder (PTSD) screen.  Mental Health Clinic (MHC) consult was negative for PTSD, and depression monitor was also negative.

The Veteran presented to the VA PCC in May 2011 to re-establish a patient relationship.  The clinician performed a physical examination and noted the Veteran did not have a mental health condition requiring further intervention.

The Veteran had VA psychiatric C&P examination in December 2011, performed by a psychologist who reviewed the claims file and noted there was no indication of previous psychiatric treatment or diagnosis.  The Veteran denied any mental health problems prior to service or during service and also denied current psychiatric treatment.  The Veteran described situational depression but Mental Status Evaluation (MSE) showed observations (judgment, insight, attention, concentration, memory, orientation, etc.) that were essentially unremarkable.   The examiner stated the Veteran did not have a diagnosable mental disorder.

In his August 2012 DRO hearing the Veteran stated he has a friend who declined in health after developing peripheral artery disease; this causes the Veteran anxiety because he also has peripheral artery disease.  He also stated that the health impairment caused by his service-connected disabilities cause him to be depressed.  The Veteran stipulated that he had no mental health problems before he developed his service-connected physical disabilities.
The Veteran presented to the Vet Center in Omaha, Nebraska complaining of anxiety and depression.  He reported having ongoing and increasing anxiety related to perceived poor and disrespectful response by VA to his claims for medically-related issues.  No other stresses were cited, and no diagnosis was articulated.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran in this case is not shown to have a diagnosed mental disorder for which service connection can be considered; accordingly, the first element of service connection is not met and the claim must be denied.

Evaluation of Service-Connected Disability

Applicable Legal Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The assignment of a particular diagnostic code (DC) is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology; any change in DC by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5250 through 5255.  DCs 5250 (ankylosis of the hip), 5354 (flail joint) and 5255 (impairment of the femur) are not shown in the Veteran's case.  He is separately rated at 10 percent for limitation of flexion of the thigh (DC 5252).

Under DC 5251 (limitation of extension of the thigh), a rating of 10 percent is assigned when extension is limited to 5 degrees.

Under of DC 5253 (impairment of the thigh), a rating of 10 percent is assigned for limitation of rotation (cannot toe-out) or for limitation of adduction (cannot cross legs).  A rating of 20 percent is assigned for limitation of abduction when motion is lost beyond 10 degrees. 

Normal range of motion (ROM) of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evidence and Analysis

For clarity, the Veteran has been service-connected for a right hip/thigh disability since June 2011, rated as 10 percent disabling based on limitation of flexion of the thigh, DC 5252.  That rating is still in effect.  The rating decision on appeal granted concurrent separate ratings based on limitation of extension (DC 5251) and limitation of abduction/adduction/rotation (DC 5253), both of which were rated as noncompensable.
The Veteran's present claim for higher rating was received in October 2012.

The Veteran had a VA C&P examination of the right hip in July 2011 in which he reported that during the past year he had developed gradually-worsening pain in the area of the greater trochanter.  He described pain, clicking, stiffness and discomfort worsened by weight-bearing, walking or prolonged sitting.  The Veteran stated he could stand for 30 minutes and walk for 50 yards.  Pain was somewhat alleviated with medication, rest and limitation of activities.   The Veteran endorsed flare-ups occurring weekly and lasting 1-2 days but denied any periods of complete incapacity or inability to complete occupational tasks within the past year.  The Veteran stated he used a cane most of the time.  

Examination showed the Veteran to walk with an antalgic gait.  ROM of the right hip was as follows: flexion 0-95 degrees with pain beginning at 85 degrees; extension 0-25 degrees with pain beginning at 20 degrees; abduction 0-35 degrees with pain at 30 degrees; adduction 0-25 degrees with pain at 20 degrees; external rotation 0-50 degrees with pain at 40 degrees; and, internal rotation 0-30 degrees with pain at 25 degrees.  The Veteran was able to cross his right knee over his left without discomfort; he could also toe-out better than 15 degrees.  Repetitive use caused some increase in pain but did not cause additional limitation in ROM or additional weakness, excessive fatigability, incoordination or lack of endurance.  The examiner stated that it was not possible to quantify any increase in ROM during periods of flare-up.  X-ray of the hip and pelvis was normal.  The examiner diagnosed right hip tendonitis and bursitis and stated the disability would present significant occupational impairment due to pain, decreased mobility and problems with lifting and carrying.  In regard to impairment of activities of daily living (ADLs), the right hip disability would case moderate impairment of sports, exercise, chores and traveling; mild impairment of recreation, shopping, bathing and driving; and, no impairment of feeding, dressing, toileting or grooming.

In October 2012 the Veteran reported during the course of treatment at the VA vascular surgery clinic that he was experiencing bilateral hip pain at level 8/10 with activity.

The Veteran had another VA C&P examination of the hip in February 2013.  The Veteran complained that his right hip joint fatigues easily and that he has achiness in the hips.  He denied any current treatment and any history of surgery.  All ROM measurements were performed using a goniometer, with observations as follows: flexion was to 105 degrees with pain beginning at that point; extension was greater than 30 degrees with pain at greater than that point; adduction was to 0-25 degrees with pain at that point; abduction was 0-45 degrees with pain at 30 degrees; external rotation was 0-45 degrees with pain at that point; and, internal rotation was 0-30 degrees with pain at that point.  There was no loss of abduction under 10 degrees, no loss of adduction to preclude crossing the legs and no limitation of rotation to preclude toe-out more than 15 degrees.  Repetitive motion caused no loss of ROM but did result in less movement than normal, excessive fatigability and pain on movement.  There was no pain with palpation and muscle strength was 5/5.  The hip was not ankylosed.  Malunion or nonunion of the femur was not present.  The Veteran was noted to regularly use a cane.  The examiner again diagnosed right hip tendonitis and bursitis and stated the disability did impact his ability to work.

In May 2013 the Veteran testified before the DRO that his most recent VA examination was unsatisfactory because the examiner appeared to be distracted and in a hurry due to personal issues.  He stated that the examiner performed only cursory ROM testing and did not perform repetitive motion testing at all.  In regard to daily activities, the Veteran stated he shopped in small stores because walking in large stores caused hip pain.  The Veteran stated he was unable to cut grass, shovel snow or perform household chores that would require climbing stairs.   The Veteran testified that he had received cortisone shots due to hip pain and that the hip pain was causing him to develop foot drop. 
       
The Veteran had a VA general medical examination in June 2013, performed by a physician who reviewed the claims file.  The examiner stated the Veteran did not have a true foot drop (the Veteran had been told by somebody that he had foot drop, but there was no foot drop on examination); therefore he did not have foot drop associated with a hip disability.  The Veteran complained of longstanding right hip pain that was aggravated by activity and by cold weather.  ROM was measured using a goniometer, with results as follows: flexion to 50 degrees with pain beginning at that point; extension greater than 30 degrees with pain at that point; abduction not lost beyond 10 degrees and adduction not limiting the ability to cross the legs; and, rotation did not prevent toe-out more than 15 degrees.  Repetitive motion did not cause additional limitation of ROM but caused additional impairment due to pain on movement and interference with sitting, standing or weight-bearing.  There was not tenderness to palpation; muscle strength was 4/5 bilaterally.  The hip was not ankylosed.  There was no malunion or nonunion of the femur, flail joint or leg length discrepancy.  There was no history of prior hip surgery.  The Veteran was noted to regularly use a cane.  X-rays documented arthritis in both hips.  The examiner diagnosed bilateral hip bursitis and DJD.

The Veteran had a VA C&P examination of the hip/thigh in September 2014, performed by a physician who reviewed the claims file.  The Veteran complained of right hip pain, stiffness, achiness and occasional catching.  He also described fatigue and occasional giving way.  Injections in the past had not provided significant relief but oral pain medications were providing some relief.  Heat, analgesic creams, rest and stretching also mitigated the pain.  Cold weather was associated with increased stiffness.  Aggravating factors were increased activity level, prolonged weight-bearing, negotiating stairs and prolonged sitting to include driving.  The Veteran reported no periods of complete incapacity or time lost from work during the past year.  

ROM was as follows: flexion 0-100 degrees with pain at 80 degrees (flexion to 85 degrees after repetitive motion); extension 0-25 degrees with pain at 20 (same extension after repetitive motion); abduction 0-40 degrees with pain at 30 degrees (abduction to 35 degrees after repetitive  motion); adduction 0-25 degrees with pain at 20 degrees (same adduction after repetitive motion); external rotation 0-45 degrees with pain at 40 degrees (same external rotation after repetitive motion); and, internal rotation 0-40 degrees with pain at 35 degrees (same internal rotation after repetitive motion).  In addition to decreased ROM as noted above, repetitive motion caused increase in pain but without additional weakness, excessive fatigability, incoordination or lack of endurance.  The Veteran was able to cross his right leg over his left, but with discomfort and he was able to toe-out more than 15 degrees.  There was tenderness to palpation over the trochanteric region and posterior aspect of the hip.  Muscle strength was 5/5. The hip was not ankylosed and there was no malunion or nonunion of the femur, flail joint or leg length discrepancy.  There was no history of surgery.  The examiner diagnosed right hip tendonitis and bursitis with DJD.  The examiner stated the disability would cause occupational impairment due to difficulty with prolonged weight-bearing.  The examiner stated it was not possible to quantify the degree to which function was impaired during flare-ups because the Veteran was not being observed at such a time.   

In his January 2015 hearing before the Board the Veteran testified that he had to relinquish his previous job as a fulltime newspaper deliveryman because of his right hip symptoms; he now worked only part-time.  

An outpatient treatment note by the VA vascular surgery clinic in February 2015 states the Veteran had experienced a significant worsening of ambulation due to bilateral hip and bilateral knee problems.  The Veteran had to give up his newspaper route because he was no longer able to ambulate (he now had to drive) and he had to move to a different dwelling because he was no longer able to negotiate stairs.  The Veteran stated that injections had not really alleviated his hip pain; he also endorsed intermittent calf and thigh pain with ambulation.  On ambulation testing the Veteran demonstrated bilateral hip pain, and had to stop after walking 250-300 feet due to hip pain, which was bilateral although the right hip was worse than the left.  The Veteran also complained of bilateral knee pain, of which the right was worse than the left.  The clinician stated the Veteran's problems appeared to be more musculoskeletal than vascular, and the Veteran was referred for evaluation by orthopedic surgeons.  

On review of the evidence above, the Board will first consider rating under the criteria of DC 5251 (limitation of extension of the thigh).  Compensable evaluation is predicated on limitation to 5 degrees or worse; the Veteran's extension has consistently been to 0-20 degrees or better prior to onset of pain.  Accordingly, the schedular criteria based on limitation of motion are not met under this DC.

The Board notes at this point that the Veteran has a 10 percent evaluation for limitation of flexion under DC 5252.   Such a rating is predicated on limitation of flexion to 45 degrees; in this case the Veteran's flexion has consistently been to 50 degrees or better prior to onset of pain.  The Board simply notes that this 10 percent rating represents appropriate compensation for painful motion of the knee that does not meet the schedular criteria for compensation based on limitation of motion.  
DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.

Turning to evaluation under DC 5253, during the period under appeal the Veteran's right side adduction has been at worst 0-20 degrees prior to onset of pain and has not prevented him from crossing his legs, and rotation has not prevented him from being able to toe-out more than 15 degrees.  Thus, neither of the two alternative criteria for a 10 percent rating is met.  Further, the Veteran's abduction has been at worst 0-30 degrees prior to onset of pain, so loss of motion beyond 10 degrees is not shown and the criteria for a 20 percent rating on that basis are not met.

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that the first, threshold Thun element is not satisfied here.  The Veteran's service-connected right hip disability is manifested by signs and symptoms such as pain, popping, weakness, fatigability and lack of endurance, which impairs his ability to carry weight and to perform tasks.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably contemplate the Veteran's disability picture as set forth by objective examination findings and his medical examiners and providers.  In short, there is nothing exceptional or unusual about the Veteran's hip disability.  The rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based in individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The evidence does not suggest that the Veteran's right hip disability, alone, renders him unable to obtain or maintain gainful employment, and the Board accordingly finds that a claim for TDIU is not raised by the rating issue on appeal.  The Board also notes that in December 2013, during the pendency of this appeal, the RO issued a rating decision that specifically denied entitlement to a TDIU; the Veteran did not appeal.

In sum, for the reasons cited above, the Board finds the criteria for compensable evaluations under DC 5251 and/or DC 5253 are not met.  Accordingly, the claims must be denied.  Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a disability of the lumbosacral spine is denied.

Service connection for a left shoulder disorder is denied.

Service connection for peripheral artery disease is denied.

Service connection for a mental disorder is denied.

A compensable rating for the service-connected right hip disability based on limitation of extension of the thigh is denied.

A compensable rating for the service-connected right hip disability based on limitation of abduction, adduction or rotation of the thigh is denied.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


